Case 5:21-cv-00245-JWH-KK Document 26 Filed 06/09/21 Page 1 of 2 Page ID #:525



   1   Robert F. Tyson, Jr. Esq. (SBN 147177)
       rtyson@tysonmendes.com
                                                                    JS-6
   2   Kristi Blackwell, Esq. (SBN 253967)
       kblackwell@tysonmendes.com
   3   Christopher H. Schon, Esq. (SBN 291498)
       cschon@tysonmendes.com
   4   TYSON & MENDES LLP
       5661 La Jolla Boulevard
   5   La Jolla, CA 92037
       Phone (858) 459-4400
   6   Fax (858) 459-3864
   7   Attorneys for Defendant, COSTCO WHOLESALE CORPORATION
   8
                          UNITED STATES DISTRICT COURT
   9
                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11   VASILIKI CADENA, an individual;       )   Case No. 5:21-cv-00245-JWH-KKx
       JOSE CADENA, an individual;           )
  12                                         )
                                             )   ORDER RE: REMANDING
  13              Plaintiffs,                )   ACTION BACK TO STATE
                                             )   COURT
  14   v.                                    )
                                             )
  15   COSTCO WHOLESALE                      )
       CORPORATION; and DOES 1 to 50,        )
  16   inclusive;                            )
                                             )
  17                                         )
                  Defendants.                )
  18                                         )
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                        1
                  ORDER RE: REMAND OF ACTION BACK TO STATE COURT
Case 5:21-cv-00245-JWH-KK Document 26 Filed 06/09/21 Page 2 of 2 Page ID #:526



   1         The Court having reviewed the parties’ Stipulation to Remand the Action
   2   Back to State Court, and good cause appearing, ORDERS as follows:
   3         1.    The Parties’ stipulation is APPROVED.
   4         2.    Central District of California case number 5:21-cv-00245-JWH-KK
   5   VASILIKI CADENA and JOSE CADENA v. COSTCO WHOLESALE
   6   CORPORATION, is hereby REMANDED to Riverside County Superior Court,
   7   Civil Division.
   8         IT IS SO ORDERED.
   9

  10   Dated: June 9, 2021
  11                                     John W. Holcomb
                                         UNITED STATES DISTRICT JUDGE
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                          2
                    ORDER RE: REMAND OF ACTION BACK TO STATE COURT
